DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-10, filed July 8, 2020, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, where the ventilation opening is twice as wide as it is long between the top edge of the adjustable fastener and the top of the cap (claim 6) and the hinge (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 (and claims 9-10 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite as it recites, “wherein the ventilation opening is twice as wide as it is long between the top edge of the adjustable fastener and the top of the cap.”  It is unclear if the width is between the top edge of the adjustable fastener and the top of the cap, if the length is between the top edge of the adjustable fastener and the top of cap, or otherwise.  And then if the length is between the top edge of the adjustable fastener and the top of the cap, it is further unclear how this is the length of the opening and how the width can be 2x wider.  The specification does not clarify the meaning and Figs. 3-4 do not show the width of the opening being 2x wider than any other length.  For purposes of examiner, Examiner has interpreted this limitation to 
Claim 8 is indefinite as it recites, “further comprising a single strip patch or pair of patches, with said patch(es) being at least partially detachably connected to the cap over a respective vision opening.”  It is unclear if “a respective vision opening” is referring to the pair of vision openings previously claimed or to an additional vision opening.  Examiner respectfully suggests amending to recite, “further comprising a single strip patch or pair of patches, with said patch(es) being at least partially detachably connected to the cap over a respective one of the pair of vision openings.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 (and claims 2-10 at least for depending from a rejected claim) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
is configured to secure[[s]] the cap to a wearer’s head….”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischel (US 2012/0278970) in view of Hickey (US 2016/0128417), and further in view of Hindley (WO 2005/092133).
	Regarding claim 1, Bischel discloses a convertible headgear (30, Figs. 3-7), comprising: a cap (36) with a visor (38) and a sweatband (64), one edge of the 
an adjustable fastener (46A/46B) connected to the cap (as can be seen in Figs. 3-7) for adjusting a circumference of an edge of the cap (via hook and loop, see para. 0031), the adjustable fastener including a bottom edge that forms a portion of the edge of the cap and a top edge (as can be seen in annotated Fig. 5); a ventilation opening (44) in the cap opposite the visor relative to a top of the cap (at 53, best seen in Fig. 4), wherein the ventilation opening extends from above the top edge of the adjustable fastener at least halfway toward the top of the cap (as can be seen in annotated Fig. 4, the opening, extends from the top edge of the fastener and more than halfway to the top of the cap).
	Bischel does not expressly disclose an adjustable strap that secures the cap to a wearer's head, each end of the adjustable strap connected to one of the inside edge of the cap and one side of the sweatband; and a pair of vision openings in the cap between the top of the cap and the visor, the pair of vision openings equidistantly spaced from the top of the cap.
	Hickey teaches a baseball style cap comprising an adjustable strap (220A/B) that secures the cap to a wearer's head (around the chin), each end (230A/B) of the adjustable strap connected to one of the inside edge of the cap (as disclosed in para. 0022) and one side of the sweatband (170, also possible as disclosed in para. 0022).

	Bischel and Hickey do not expressly disclose a pair of vision openings in the cap between the top of the cap and the visor, the pair of vision openings equidistantly spaced from the top of the cap.
	Hindley teaches a baseball style hat comprising a pair of vision openings (see annotated Fig. 3 and disclosed on p. 2, lines 10-11) in the cap (see annotated Fig. 3) between the top of the cap (at button seen in Fig. 3) and the visor (as seen in annotated Fig. 3), the pair of vision openings equidistantly spaced from the top of the cap (as can be seen in annotated Fig. 3).
Bischel (as modified by Hickey) and Hindley teach analogous inventions in the field of baseball style hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add vision openings to the cap of Bischel as taught by Hindley in order to allow the cap “the simplicity of switching from one distinct function of the peaked cap to the separate function of a face mask” (see p. 2, lines 12-13 of Hindley).

Regarding claim 5, the modified headgear of Bischel discloses wherein the adjustable fastener (46A/46B of Bischel) includes two straps (straps 46A and 46B), each strap having one end connected to the cap and another end connected to each other (as can be seen in Fig. 4 of Bischel).
Regarding claim 6, the modified headgear of Bischel discloses wherein the ventilation opening (44 of Bischel) is twice as wide as it is long between the top edge of the adjustable fastener and the top of the cap (as best as can be understood by Examiner, the ventilation opening 44 is two times wider than then distance from a top edge of the opening to the top of the cap 53, as can be seen best in Figs. 4-5).
	Regarding claim 7, the modified headgear of Bischel discloses wherein the adjustable strap (220A/B of Hickey) is connected to the one side of the sweatband facing the inside edge of the cap (as can be understood from para. 0022 of Hickey where the strap can be threaded though openings in the sweatband).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bischel, Hickey, and Hindley, as applied to claim 1 above, and further in view of Hubbard (US 2011/0023214).
	Regarding claim 2, the modified headgear of Bischel discloses all the limitations of claim 1 above, but does not expressly disclose wherein the adjustable strap is elastic.

	Bischel, Hickey, Hindley, and Hubbard teach analogous inventions in the field of baseball style hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the adjustable strap of the modified headgear of Bischel of elastic as taught by Hubbard so that the strap is “sufficient to allow it to easily fit any head size comfortably” (see para. 0020 of Hubbard) and allow the strap to stretch when in position on the user so that the user may move around comfortably.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bischel, Hickey, and Hindley, as applied to claim 1 above, and further in view of Tunison (US 2018/0325200).
	Regarding claim 3, the modified headgear of Bischel discloses all the limitations of claim 1 above, but does not expressly disclose wherein the adjustable fastener is plastic.
	Tunison teaches a hat with an enlarged ventilation opening wherein the adjustable fastener (40) is plastic (see para. 0033).
	Bischel, Hickey, Hindley, and Tunison teach analogous inventions in the field of baseball style hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have to have substituted adjustable fastening .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bischel, Hickey, and Hindley, as applied to claim 1 above, and further in view of Dworshak (US 2017/0367421).
	Regarding claim 8, the modified headgear of Bischel teaches all the limitations of claim 1 above, but does not expressly disclose further comprising a single strip patch or pair of patches, with said patch(es) being at least partially detachably connected to the cap over a respective vision opening.
	Dworshak teaches headwear with a pair of vision openings further comprising a pair of patches (104), with said patch(es) being at least partially detachably connected (see para. 0018 where the patches can be removably coupled) to the cap (100) over a respective vision opening (120).
The modified headgear of Bischel and Dworshak teach analogous inventions in the field of headwear with vision openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add patches over the eye vision openings of the modified headgear of Bischel as taught by Dworshak in order to block the vision openings so thereby blocking UV rays which may be harmful to the user’s head.

Regarding claim 10, the modified headgear of Bischel discloses all the limitations of claims 1 and 8-9 above, but does not expressly disclose wherein each patch is at least partially detachably connected to the cap using a hinge.  However, Dworshak discloses that the patches can be coupled to the cap “using any other coupling mechanism that enables the mask to function as described herein” (para. 0018 of Dworshak).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have substituted the coupling mechanism of the modified headgear of Bischel with the coupling mechanism of  hook and loop as a simple substitution of one well known coupling mechanism for another in order to yield the predictable result of removably and securely coupling the patches to the cap.
	When in combination, the coupling mechanism of hook and loop allows each patch (104 of Dworshak) to be least partially detachably connected to the cap using a hinge (as a portion of the hook and loop can act as a hinge when another portion of the hook and loop is detached and the patch is at least partially folded back).



    PNG
    media_image1.png
    906
    731
    media_image1.png
    Greyscale

Annotated Fig. 4 (Bischel)


    PNG
    media_image2.png
    847
    736
    media_image2.png
    Greyscale

Annotated Fig. 5 (Bischel)



    PNG
    media_image3.png
    447
    513
    media_image3.png
    Greyscale

Annotated Fig. 3 (Hindley)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are headwear with ventilation openings, vision openings, and adjustable straps and fasteners.  For example, Neumann (US 6442762) and Boden (US 5802614) each shows a hat with an adjustable strap; Still (US 5038047) shows a hat with patches hinged and removably coupled over the vision openings; and Briskie (US 2007/0061944) shows a hat with various sizes and shapes of ventilation openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732